Gray, C. J.
The bond containing the name of Samuel Snow as principal, followed by a blank before the words “ as sureties,” and signed by Samuel Snow and James S. Atwood, shows upon its face that Atwood must have signed as surety. Smith v. Crooker, 5 Mass. 538. Burns v. Lynde, 6 Allen, 305, 308, 310. *148United States v. Nelson, 2 Brock. 64, 70. Ex parte Fulton, 7 Cowen, 484. Stone v. Wilson 4 McCord, 203. The bond waa duly executed by the principal, and it does not appear that Atwood, at the time of executing it, understood that it was to be executed by any other person as surety. Cutter v. Whittemore, 10 Mass. 442. Herrick v. Johnson, 11 Met. 26. Russell v. Annable, 109 Mass. 72. The writ upon which the principal had been arrested is sufficiently identified by the date, the court, the full name of the plaintiff, and the surname of the defendant, although his Christian name, as expressed in the bond, was not inserted in the writ. Atwood was therefore rightly held liable in the present action. Judgment affirmed.